Order entered October 9, 2015




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00988-CR

                                JAMES COPELAND, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-58889-M

                                          ORDER
       We GRANT Deputy Court Reporter Janessa Thornell’s October 5, 2015 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due SIXTY DAYS

from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE